EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claim 2 and Claim 11 are amended to correct dependency. 

2. (Examiner’s Amendment) The threshold assembly according to claim 1, wherein the clamping groove is configured to have an approximately L-shaped vertical cross section, and the middle inclined portion is inclined downward and toward the outer end plate from the top opening, and the horizontal hook portion extends from a lower end of the middle inclined portion. 

11. (Examiner’s Amendment) The threshold assembly according to claim 10, wherein the clamping groove is configured to have an approximately L-shaped vertical cross section, and the middle inclined portion is inclined downward and toward the outer end plate from the top opening, and the horizontal hook portion extends from a lower end of the middle inclined portion.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present claims incorporate a novel structure and arrangement of joining panels of a threshold assembly that is not present in the prior art. While similar panel joining arrangements . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GIDEON R WEINERTH/Examiner, Art Unit 3736